In re: Osborne, Milton, Jr.; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, 472 So.2d 223, First Circuit, Number CA 84 0517; Parish of East Baton Rouge 19th Judicial District Court Div. “H” Number 261,717.
Granted. The contention of laches may not be raised by exception; assuming without deciding that laches' is available in Louisiana, it may be urged only as an affirmative defense. See LSA-C.C.P. art. 1005, Comment (e). The judgments of the trial court and Court of Appeal are vacated and the case is remanded for further proceedings according to law.